                                                                    Case No. 19-SW-00380-JTM


                                          AFFIDAVIT

       1.      I am a United States Postal Inspector with the United States Postal Inspection

Service, and have been so employed since July, 2004. I am currently assigned to the Kansas City

Field Office of the Postal Inspection Service and have experience enforcing federal mail and

drug laws. This affidavit is based on my own personal knowledge and information given to me

by other Postal Inspectors and other law enforcement personnel.

       2.      I received basic training for approximately 12 weeks from the United States

Postal Inspection Service regarding individuals using the United States Mail to transport

controlled substances and proceeds from the sale of controlled substances as well as the use of

Postal Money Orders to launder the proceeds of controlled substances. I received formal training

for one week in January, 2009, when I attended the United States Postal Inspection Service

Narcotics training course in Potomac, Maryland. This training involved narcotic investigation

techniques, chemical field testing, and training in the identification and detection of controlled

substances and narcotic proceeds being transported in the United States Mail and other

commercial carriers.

       3.      The U. S. Postal Inspection Service has implemented a parcel profile program

targeting parcels mailed to and from areas of the United States which have been identified by law

enforcement as being source areas for the distribution of controlled substances. The Kansas City

Field Office Postal Inspection Service program consists of reviewing postal service records and a

physical profile of Express and Priority Mail parcels and envelopes which have originated from

and/or have been received for delivery in the District of Kansas and Western District of

Missouri.




         Case 4:19-sw-00380-JTM Document 1-1 Filed 11/05/19 Page 1 of 5
                                                                   Case No. 19-SW-00380-JTM


                 ITEM TO BE SEARCHED AND ITEMS TO BE SEIZED

       4.     This affidavit is made in support of an application for a search warrant for a

United States Postal Service ("USPS") Priority Mail Parcel, bearing tracking number

“9505515058719302289981,” addressed to “Steven Rector, 45 Wilson Ave #7, Vallejo, CA

94590” with a return address of “Douglas Shulte, 510 Splitlog Ave, Kansas City, KS 66101” that

was mailed on October 29, 2019, from Kansas City, Missouri Post Office 64108. Further, this

parcel weighs approximately 9 ounces and bears $7.35 in postage ("Subject Parcel").

       5.     Items to be seized from the Subject Parcel include: controlled substances,

including marijuana, cocaine, methamphetamine and heroin; any drug paraphernalia; any

currency related to the possession or distribution of a controlled substance; and any narcotic-

related packaging.

       6.     The Subject Parcel warrant will be executed at the Kansas City, Missouri

Interdiction Office located at an undisclosed location in Kansas City, Missouri, which is in the

Western District of Missouri.

                          OFFENSES UNDER INVESTIGATION

       7.     Based on my training and experience and on the facts set forth in this Affidavit, I

believe the Subject Parcel contains evidence of violations of Title 21, United States Code,

Section 841(a)(1) (possession with intent to distribute a controlled substance), Title 21, United

States Code, Section 846 (attempts and conspiracies to do the same), and Section 843(b)

(unlawful use of a communications facility to facilitate the commission of the above narcotics

offenses).




                                               2


         Case 4:19-sw-00380-JTM Document 1-1 Filed 11/05/19 Page 2 of 5
                                                                          Case No. 19-SW-00380-JTM


                                       PROBABLE CAUSE

         8.    On October 30, 2019, Inspectors identified a suspicious parcel online from

Kansas City, Missouri to Vallejo, California. I identified that the Subject Parcel, United States

Postal    Service   ("USPS")    Priority    Express   Mail      Parcel,    bearing   tracking   number

“9505515058719302289981,” addressed to “Steven Rector, 45 Wilson Ave #7, Vallejo, CA

94590” with a return address of “Douglas Shulte, 510 Splitlog Ave, Kansas City, KS 66101” was

mailed on October 29, 2019, from Kansas City, Missouri Post Office 64108. Further, this parcel

weighs approximately 9 ounces and bears $7.35 in postage ("Subject Parcel"). I had the parcel

routed to my office in Overland Park and it arrived on November 2, 2019.

         9.    Based on my training and experience, I know there are common characteristics

used by individuals who traffic in illegal controlled substances via the U.S. Mail. The Subject

Parcel contained several of these characteristics, including:

               a.      The Subject Parcel was mailed to a known illegal drug source distribution

                       area (i.e., California).

               b.      The Subject Parcel is similar is size and weight of previously seized

                       parcels containing illegal narcotics or U.S. Currency.

               c.      The Subject Parcel’s postage was paid with cash.

         10.   I queried the Subject Parcel’s listed return address information (Douglas Shulte,

510 Splitlog Ave, Kansas City, KS 66101) in the CLEAR Law Enforcement Database as well as

the U.S. Postal Service Address Management System. Shulte was not found to reside at this

address. I also queried the addressee information (Steven Rector, 45 Wilson Ave #7, Vallejo,

CA 94590) in the CLEAR Law Enforcement Database and Steven was not identified as being

associated to the address but an Anne Rector was listed at the address.


                                                  3


          Case 4:19-sw-00380-JTM Document 1-1 Filed 11/05/19 Page 3 of 5
                                                                     Case No. 19-SW-00380-JTM


       11.       On November 4, 2019, I contacted Kansas City, Missouri Police Detective

Antonio Garcia and coordinated an exterior odor search of the Subject Parcel at the FedEx office,

located at 6098 Front Street, Kansas City, Missouri. I placed the Subject Parcel in the garage

area, where other similar empty boxes and envelopes were located. At approximately 9:30 am, I

observed Detective Garcia and his certified narcotic detecting canine, Zina, search the area.

Upon searching the area, Zina sat, facing the Subject Parcel. Detective Garcia stated Zina’s

actions indicated she had alerted to the Subject Parcel as containing a narcotic odor.

       12.       According to Detective Garcia, Zina is a nine year old, German Shepherd. Zina’s

last certification by the Kansas City, Missouri Police Department was on April 17, 2019. Zina is

trained to detect the odors of cocaine, marijuana, heroin, and methamphetamine. Since being

certified, Zina has recovered 9,850.4 pounds of marijuana, 627.8 pounds of methamphetamine,

183.3 pounds of cocaine, 29,552 Ecstasy tablets, 194.2 pounds of heroin, and $5,357,523.00 in

U.S. Currency.




                                                 4


         Case 4:19-sw-00380-JTM Document 1-1 Filed 11/05/19 Page 4 of 5
                                                                   Case No. 19-SW-00380-JTM


                                        CONCLUSION

       13.     Therefore, based on these facts, I believe there is probable cause to believe that

the Subject Parcel contains evidence of a crime, in violation of Title 21, United States Code,

Section 841(a)(1), (possession with intent to distribute a controlled substance), Title 21, United

States Code, Section 846 (attempts and conspiracies to do the same), and Title 21, United States

Code, Section 843(b) (unlawful use of a communications facility to facilitate the commission of

the above narcotics offenses).



       FURTHER YOUR AFFIANT SAYETH NOT.




                                             ____________________________________
                                             Paul Shade
                                             United States Postal Inspector
                                             United States Postal Inspection Service

                                              5th
Sworn to and subscribed before me on this               day of November 2019.




___________________________________
HONORABLE JOHN T. MAUGHMER
United States Magistrate Judge




                                                5


         Case 4:19-sw-00380-JTM Document 1-1 Filed 11/05/19 Page 5 of 5
